DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's application filed March 20, 2020. Claims 1-8 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



s 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

6.	The term “harmonizes" in claims 1-5 and 8 is a relative term which renders the claim indefinite.  The term “harmonizes" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please provide a specific definition of the term by amending the claims or removing it from the claims. Appropriate correction is required. The examiner interprets this limitation to be equivalent to reducing brightness of an image in a display area to improve visibility of a front scenery as disclosed by the prior art. As a result of this ambiguity, the precise boundary of the claim cannot be determined. Therefore, the claim is rejected as indefinite under 35 U.S.C. 112(b). 
Claims 2-7 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claim 8 contain similar limitation so it is rejected for similar reasons.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-8 are rejected under 35 U.S.C 103 as being unpatentable over Ueno et al, WO 2014097404 A1, in view of Mathieu et al. US 2013/0142385, hereinafter referred to as Ueno and Mathieu, respectively.

Regarding claim 1, Ueno discloses a superimposed-image display device that is mounted on a vehicle (See at least page 2, “the head-up display is mounted on a moving body, and a light source unit that emits light constituting a display image… allows the observer to
visually recognize the display image so as to overlap with a forward landscape, and takes a position that makes the forward landscape of the moving body more easily visible to the observer”), comprising: a processor programmed to: 
superimpose an image on a surrounding environment in front of the vehicle so that the image can be visually identified (See at least page 7, “the guide image is superimposed on the driver's forward scenery…In this manner, the control unit 55 functions as a “display control unit” and a computer that executes the program”), (See at least page 11, “the guide image is superimposed on the driver's forward scenery…In this manner, the control unit 55 functions as a “display control unit” and a computer that executes the program”), (See at least page 9, “the drive unit 6 guides the combiner 5 in a state where the combiner 5 is folded with respect to the main body unit 4 (also referred to as a “closed state”) and a state facing the driver, and is superimposed on the front landscape”),
the image including at least one of a first guidance image that prompts a driver to change driving operation and a second guidance image that does not prompt a driver to change driving operation (See at least page 8, “the control unit 55 sets the brightness of the guide image to a brightness (also referred to as “view priority brightness Bv”) that allows the driver to sufficiently view the scenery overlapping the guide image. The visual field priority luminance Bv is lower than the normal luminance Bn, and is determined in advance based on, for example, experiments and stored in the memory of the control unit 55…control unit 55 determines that priority should be given to securing the driver's visual field over display of the guidance image because there is a sufficient distance to the next guidance point. Is made inconspicuous. Thereby, since the display of the guidance image becomes thin, the driver can preferably visually recognize the scenery even if the scenery overlaps with the display area on the combiner 5. Further, in this case, when the light source 54 is a laser light source, the control unit 55 can suppress glare of an image to be displayed, and can suppress power consumption by driving the light source 54 with low output”), (The examiner notes prioritizing guidance images based on importance is conventional and known in the art),
the second guidance image being displayed in a display mode in which the second guidance image more harmonizes in at least one of a location, brightness with the surrounding environment than the first guidance image, the surrounding environment being a superimposition target (See at least page 9, “the control unit 55 displays each guide image with a view priority brightness Bv lower than the normal brightness Bn. Specifically, the control unit 55 displays the guidance route image 90, the guidance point information image 91, and the arrival time information image 92 on the combiner 5 with the visual field priority luminance Bv. As described above, when the distance to the next guide point is long, the control unit 55 sets the brightness of the guide image to the field-of-view priority brightness Bv through which the driver can view the landscape through the guide image. Thereby, the control part 55 can suppress a driver | operator's eyes fatigue by the visual recognition of a guidance image, and can suppress blocking a driver | operator's visual field unnecessarily by a guidance image…the control unit 55 sets the luminance of the guide point information image 91 and the arrival time information image 92 to the normal luminance Bn, and sets the luminance of the guide route image 90 to the view priority luminance Bv that is lower than the normal luminance Bn”), (See at least page 11, “As described above, the control unit 55 gradually and gradually decreases and increases the brightness of the guide image during the period of executing step S105. Thereby, a driver | operator can be made to visually recognize a guidance image as needed. In this case, since the brightness of the guide image gradually changes, the driver can feel a change in the brightness of the guide image without paying attention to the guide image. By gazing, the guide image can be suitably viewed”), (The examiner notes that harmonizes in at least one of a location, brightness, and color with the surrounding environment is equivalent to controlling the brightness of the guide image as to improve visibility of the driver).
Ueno fails to explicitly disclose the second guidance image more harmonizes color with the surrounding environment.
However, Mathieu teaches the second guidance image more harmonizes color with the surrounding environment (See at least ¶ 19, “the graphic can be color coded to express to the driver an importance of the graphic, for example, with a lightly shaded or green graphic illustrating a location or maneuver that is recommended in the next several minutes versus a red or emphasized graphic illustrating a tum that the driver is about to miss.”), (See at least ¶ 27, “Color or presentation of the graphic can change based upon an urgency of the information being presented. Information of low importance or being presented long before required action can be presented in low intensity, in default or assuring colors, and with graphics selected to indicate the nature of the information. For example, a graphic suggesting that the source vehicle change lanes within the next five minutes, can include a faint ghosting image in the desired lane, with just a faint outline of a vehicle and in a default color used on a majority of graphics projected upon the HUD. Either gradually or in graduated steps, as the source vehicle gets close to the time of the recommended lane change while remaining outside of the desired lane, the graphic can change to a more complete image of a vehicle with increased intensity and/or with a color signifying a more urgent message. Graphics associated with information of elevated or immediate urgency, such as an instruction to make room for an emergency vehicle, can include corresponding text or other graphics accompanying the ghosting image directing the source vehicle to a location”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ueno and include the second guidance image more harmonizes color with the surrounding environment as taught by Mathieu because it would allow the display device to present information of low importance or being presented long before required action can be presented in low intensity, in default or assuring colors to clearly observe outside of the source vehicle through the windscreen (Mathieu ¶ 27, 12).

Regarding claim 2, Ueno discloses the superimposed-image display device according to claim 1, wherein: the first guidance image is displayed at a location at which the first guidance image is distanced upward from a road surface and visually identified (See at least page 3, “the control means displays the display image on the light source unit when a distance from the current position of the moving body to a next guide point on the route is a predetermined value or more”) ; and the second guidance image is displayed at a location at which the second guidance image is visually identified on a road surface, by which a location of the second guidance image harmonizes with a location of the road surface, the road surface being a superimposition target (See at least page 9, “the control unit 55 displays each guide image with a view priority brightness Bv lower than the normal brightness Bn. Specifically, the control unit 55 displays the guidance route image 90, the guidance point information image 91, and the arrival time information image 92 on the combiner 5 with the visual field priority luminance Bv. As described above, when the distance to the next guide point is long, the control unit 55 sets the brightness of the guide image to the field-of-view priority brightness Bv through which the driver can view the landscape through the guide image. Thereby, the control part 55 can suppress a driver | operator's eyes fatigue by the visual recognition of a guidance image, and can suppress blocking a driver | operator's visual field unnecessarily by a guidance image…the control unit 55 sets the luminance of the guide point information image 91 and the arrival time information image 92 to the normal luminance Bn, and sets the luminance of the guide route image 90 to the view priority luminance Bv that is lower than the normal luminance Bn”), (See at least page 11, “As described above, the control unit 55 gradually and gradually decreases and increases the brightness of the guide image during the period of executing step S105. Thereby, a driver | operator can be made to visually recognize a guidance image as needed. In this case, since the brightness of the guide image gradually changes, the driver can feel a change in the brightness of the guide image without paying attention to the guide image. By gazing, the guide image can be suitably viewed”), (The examiner notes that harmonizes in at least one of a location, brightness, and color with the surrounding environment is equivalent to controlling the brightness of the guide image as to improve visibility of the driver).

Regarding claim 3, Ueno discloses the superimposed-image display device according to claim 2, wherein the second guidance image is displayed in a display mode in which brightness or color of the second guidance image harmonizes with brightness or color of the road surface, the road surface being a superimposition target (See at least page 9, “the control unit 55 displays each guide image with a view priority brightness Bv lower than the normal brightness Bn. Specifically, the control unit 55 displays the guidance route image 90, the guidance point information image 91, and the arrival time information image 92 on the combiner 5 with the visual field priority luminance Bv. As described above, when the distance to the next guide point is long, the control unit 55 sets the brightness of the guide image to the field-of-view priority brightness Bv through which the driver can view the landscape through the guide image. Thereby, the control part 55 can suppress a driver | operator's eyes fatigue by the visual recognition of a guidance image, and can suppress blocking a driver | operator's visual field unnecessarily by a guidance image…the control unit 55 sets the luminance of the guide point information image 91 and the arrival time information image 92 to the normal luminance Bn, and sets the luminance of the guide route image 90 to the view priority luminance Bv that is lower than the normal luminance Bn”), (See at least page 11, “As described above, the control unit 55 gradually and gradually decreases and increases the brightness of the guide image during the period of executing step S105. Thereby, a driver | operator can be made to visually recognize a guidance image as needed. In this case, since the brightness of the guide image gradually changes, the driver can feel a change in the brightness of the guide image without paying attention to the guide image. By gazing, the guide image can be suitably viewed”), (The examiner notes that harmonizes in at least one of a location, brightness, and color with the surrounding environment is equivalent to controlling the brightness of the guide image as to improve visibility of the driver).

Regarding claim 4, Ueno discloses the superimposed-image display device according to claim 1, wherein: the first guidance image is displayed in a different display color than a color of the surrounding environment, the surrounding environment being a superimposition target (See at least page 11, “As described above, the control unit 55 gradually and gradually decreases and increases the brightness of the guide image during the period of executing step S105. Thereby, a driver | operator can be made to visually recognize a guidance image as needed. In this case, since the brightness of the guide image gradually changes, the driver can feel a change in the brightness of the guide image without paying attention to the guide image. By gazing, the guide image can be suitably viewed”), (The examiner notes that harmonizes in at least one of a location, brightness, and color with the surrounding environment is equivalent to controlling the brightness of the guide image as to improve visibility of the driver), (The examiner notes that when brightness is higher, the image must have a different display color than the environment so the guidance image can be recognized by the driver); and the second guidance image is displayed in a same or similar display color as a color of the surrounding environment, by which a color of the second guidance image harmonizes with a color of the surrounding environment, the surrounding environment being a superimposition target (See at least page 7, “when the distance from the current position to the guide point is a predetermined distance or more, the control unit 55 lowers the brightness of the guide image below the normal brightness. Thereby, the control part 55 implement | achieves a driver | operator's fatigue | exhaustion suppression, the improvement of the visibility to a front scenery, suppression of power consumption, etc.”), (The examiner notes that when brightness is lower the image has to have similar display color as a color of the surrounding environment to improve visibility). 

Regarding claim 5, Ueno discloses the superimposed-image display device according to claim 1, wherein: the first guidance image is displayed in a different brightness than brightness of the surrounding environment, the surrounding environment being a superimposition target (See at least page 11, “As described above, the control unit 55 gradually and gradually decreases and increases the brightness of the guide image during the period of executing step S105. Thereby, a driver | operator can be made to visually recognize a guidance image as needed. In this case, since the brightness of the guide image gradually changes, the driver can feel a change in the brightness of the guide image without paying attention to the guide image. By gazing, the guide image can be suitably viewed”), (The examiner notes that harmonizes in at least one of a location, brightness, and color with the surrounding environment is equivalent to controlling the brightness of the guide image as to improve visibility of the driver), (The examiner notes that when brightness is higher, the image must have a different display color than the environment so the guidance image can be recognized by the driver); and the second guidance image is displayed in a same or similar brightness as brightness of the surrounding environment, by which brightness of the second guidance image harmonizes with brightness of the surrounding environment, the surrounding environment being a superimposition target (See at least page 9, “the control unit 55 displays each guide image with a view priority brightness Bv lower than the normal brightness Bn. Specifically, the control unit 55 displays the guidance route image 90, the guidance point information image 91, and the arrival time information image 92 on the combiner 5 with the visual field priority luminance Bv. As described above, when the distance to the next guide point is long, the control unit 55 sets the brightness of the guide image to the field-of-view priority brightness Bv through which the driver can view the landscape through the guide image. Thereby, the control part 55 can suppress a driver | operator's eyes fatigue by the visual recognition of a guidance image, and can suppress blocking a driver | operator's visual field unnecessarily by a guidance image…the control unit 55 sets the luminance of the guide point information image 91 and the arrival time information image 92 to the normal luminance Bn, and sets the luminance of the guide route image 90 to the view priority luminance Bv that is lower than the normal luminance Bn”), (See at least page 11, “As described above, the control unit 55 gradually and gradually decreases and increases the brightness of the guide image during the period of executing step S105. Thereby, a driver | operator can be made to visually recognize a guidance image as needed. In this case, since the brightness of the guide image gradually changes, the driver can feel a change in the brightness of the guide image without paying attention to the guide image. By gazing, the guide image can be suitably viewed”), (The examiner notes that harmonizes in at least one of a location, brightness, and color with the surrounding environment is equivalent to controlling the brightness of the guide image as to improve visibility of the driver).

Regarding claim 6, Ueno discloses the superimposed-image display device according to claim 5, wherein the processor is programmed to: obtain a captured image by capturing a surrounding (See at least page 2, “the head-up display is mounted on a moving body, and a light source unit that emits light constituting a display image… allows the observer to visually recognize the display image so as to overlap with a forward landscape, and takes a position that makes the forward landscape of the moving body more easily visible to the observer”); obtain a location of a light source (See at least page 3, “a light source unit that is mounted on a moving body and emits light constituting a display image, and the light is reflected in the open state so as to overlap a front landscape of the moving body. A drive that opens and closes the combiner, and causes the observer to visually recognize the display image, and takes a position that makes the front view of the moving body more visible to the observer compared to the position in the open state in the closed state”); check the captured image against map information (See at least page 4, “The head-up display 2 generates an image (also referred to as “guidance image”) that displays map information including the current position, route guidance information, travel speed, and other guidance information for assisting driving, and the guidance image is displayed on the driver.”); dispose the first guidance image, the second guidance image, and a light source in map information, based on a result of the checking (See at least page 5, “The display unit 40 displays various display data on a display device such as a display under the control of the system controller 20. Specifically, the system controller 20 reads map data from the data storage unit 36. The display unit 40 displays the map data read from the data storage unit 36 by the system controller 20 on the display screen. The display unit 40 includes a graphic controller 41 that controls the entire display unit 40 based on control data sent from the CPU”); and obtain visual identification modes of the first guidance image and the second guidance image used when the first guidance image and the second guidance image are visually identified from a (See at least page 9, “the control unit 55 displays each guide image with a view priority brightness Bv lower than the normal brightness Bn. Specifically, the control unit 55 displays the guidance route image 90, the guidance point information image 91, and the arrival time information image 92 on the combiner 5 with the visual field priority luminance Bv. As described above”); wherein the first guidance image and the second guidance image are displayed in display modes corresponding to the obtained visual identification modes (See at least page 8, “the control unit 55 sets the brightness of the guide image to a brightness (also referred to as “view priority brightness Bv”) that allows the driver to sufficiently view the scenery overlapping the guide image. The visual field priority luminance Bv is lower than the normal luminance Bn, and is determined in advance based on, for example, experiments and stored in the memory of the control unit 55…control unit 55 determines that priority should be given to securing the driver's visual field over display of the guidance image because there is a sufficient distance to the next guidance point. Is made inconspicuous. Thereby, since the display of the guidance image becomes thin, the driver can preferably visually recognize the scenery even if the scenery overlaps with the display area on the combiner 5. Further, in this case, when the light source 54 is a laser light source, the control unit 55 can suppress glare of an image to be displayed, and can suppress power consumption by driving the light source 54 with low output”). 
Ueno fails to explicitly disclose obtain three-dimensional map information.
However, Mathieu teaches obtain three-dimensional map information (See at least ¶ 11, “Global positioning device 140 may be utilized in conjunction with a three-dimensional (3D) map database including detailed information relating to a global coordinate received by the global positioning device 140 regarding the current location of the source vehicle. Additionally, vehicle-to-vehicle or vehicle-to-infrastructure communications can be utilized to obtain information”), (See at least ¶ 34, “route planning including a global positioning and 3D map device monitoring a planned destination, plotting a planned route to the planned destination, and providing data regarding the location of the vehicle and the planned route while the vehicle is in transit to the destination”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ueno and include obtain three-dimensional map information as taught by Mathieu because it would allow the display device to present information of low importance or being presented long before required action can be presented in low intensity, in default or assuring colors to clearly observe outside of the source vehicle through the windscreen (Mathieu ¶ 27, 12).

Regarding claim 7, Ueno discloses the superimposed-image display device according to claim 1, wherein the first guidance image and the second guidance image are displayed as virtual images (See at least page 4, “This is a device that allows a user to visually recognize a virtual image from the eye position (eye point). Various information used for navigation processing such as the position of the vehicle Ve, the traveling speed of the vehicle Ve, map information,
and facility data is supplied to the head-up display 2 from the navigation device 1. Thus, the head-up display 2 functions as a “display device”.”).

Regarding claim 8, Ueno discloses a computer-readable storage medium storing a computer-executable program that cause a computer to execute functions (See at least page 5, “The ROM 23 includes a nonvolatile memory (not shown) in which a control program for controlling the system controller 20 is stored. The RAM 24 stores various data such as route data preset by the user via the input device 60 so as to be readable, and provides a working area to the CPU 22”), comprising: 
superimposing an image on a surrounding environment in front of a vehicle so that the image can be visually identified (See at least page 7, “the guide image is superimposed on the driver's forward scenery…In this manner, the control unit 55 functions as a “display control unit” and a computer that executes the program”), (See at least page 11, “the guide image is superimposed on the driver's forward scenery…In this manner, the control unit 55 functions as a “display control unit” and a computer that executes the program”), (See at least page 9, “the drive unit 6 guides the combiner 5 in a state where the combiner 5 is folded with respect to the main body unit 4 (also referred to as a “closed state”) and a state facing the driver, and is superimposed on the front landscape”); 
displaying, as the image, at least one of a first guidance image that prompts a driver to change driving operation and a second guidance image that does not prompt a driver to change driving operation (See at least page 8, “the control unit 55 sets the brightness of the guide image to a brightness (also referred to as “view priority brightness Bv”) that allows the driver to sufficiently view the scenery overlapping the guide image. The visual field priority luminance Bv is lower than the normal luminance Bn, and is determined in advance based on, for example, experiments and stored in the memory of the control unit 55…control unit 55 determines that priority should be given to securing the driver's visual field over display of the guidance image because there is a sufficient distance to the next guidance point. Is made inconspicuous. Thereby, since the display of the guidance image becomes thin, the driver can preferably visually recognize the scenery even if the scenery overlaps with the display area on the combiner 5. Further, in this case, when the light source 54 is a laser light source, the control unit 55 can suppress glare of an image to be displayed, and can suppress power consumption by driving the light source 54 with low output”), (The examiner notes prioritizing guidance images based on importance is conventional and known in the art),
the second guidance image being displayed in a display mode in which the second guidance image more harmonizes in at least one of a location, brightness with the surrounding environment than the first guidance image, the surrounding environment being a superimposition target (See at least page 9, “the control unit 55 displays each guide image with a view priority brightness Bv lower than the normal brightness Bn. Specifically, the control unit 55 displays the guidance route image 90, the guidance point information image 91, and the arrival time information image 92 on the combiner 5 with the visual field priority luminance Bv. As described above, when the distance to the next guide point is long, the control unit 55 sets the brightness of the guide image to the field-of-view priority brightness Bv through which the driver can view the landscape through the guide image. Thereby, the control part 55 can suppress a driver | operator's eyes fatigue by the visual recognition of a guidance image, and can suppress blocking a driver | operator's visual field unnecessarily by a guidance image…the control unit 55 sets the luminance of the guide point information image 91 and the arrival time information image 92 to the normal luminance Bn, and sets the luminance of the guide route image 90 to the view priority luminance Bv that is lower than the normal luminance Bn”), (See at least page 11, “As described above, the control unit 55 gradually and gradually decreases and increases the brightness of the guide image during the period of executing step S105. Thereby, a driver | operator can be made to visually recognize a guidance image as needed. In this case, since the brightness of the guide image gradually changes, the driver can feel a change in the brightness of the guide image without paying attention to the guide image. By gazing, the guide image can be suitably viewed”), (The examiner notes that harmonizes in at least one of a location, brightness, and color with the surrounding environment is equivalent to controlling the brightness of the guide image as to improve visibility of the driver).
Ueno fails to explicitly disclose the second guidance image more harmonizes color with the surrounding environment.
However, Mathieu teaches the second guidance image more harmonizes color with the surrounding environment (See at least ¶ 19, “the graphic can be color coded to express to the driver an importance of the graphic, for example, with a lightly shaded or green graphic illustrating a location or maneuver that is recommended in the next several minutes versus a red or emphasized graphic illustrating a tum that the driver is about to miss.”), (See at least ¶ 27, “Color or presentation of the graphic can change based upon an urgency of the information being presented. Information of low importance or being presented long before required action can be presented in low intensity, in default or assuring colors, and with graphics selected to indicate the nature of the information. For example, a graphic suggesting that the source vehicle change lanes within the next five minutes, can include a faint ghosting image in the desired lane, with just a faint outline of a vehicle and in a default color used on a majority of graphics projected upon the HUD. Either gradually or in graduated steps, as the source vehicle gets close to the time of the recommended lane change while remaining outside of the desired lane, the graphic can change to a more complete image of a vehicle with increased intensity and/or with a color signifying a more urgent message. Graphics associated with information of elevated or immediate urgency, such as an instruction to make room for an emergency vehicle, can include corresponding text or other graphics accompanying the ghosting image directing the source vehicle to a location”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Ueno and include the second guidance image more harmonizes color with the surrounding environment as taught by Mathieu because it would allow the medium to present information of low importance or being presented long before required action can be presented in low intensity, in default or assuring colors to clearly observe outside of the source vehicle through the windscreen (Mathieu ¶ 27, 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665